        Case 1:20-mj-00197-GMH Document 1-1 Filed 10/05/20 Page 1 of 2




                                  STATEMENT OF FACTS

       On September 16, 2020 at approximately 1:00 p.m., the complainant met a juvenile female,
(hereinafter “A.G.”), in the parking lot of the Good Luck Carry Out Chinese Restaurant located at
6236 Oxon Hill Rd, Oxon Hill, MD. A.G. approached the complainant and asked if the
complainant wanted to “hang” with her. The complainant asked A.G. her age and she replied she
was 18. The complainant then agreed to meet up with A.G. later that evening. A.G. took the
complainant’s phone, and messaged herself through the social media app Instagram, telling the
complainant they would communicate with details about meeting up later that evening.

       Later that afternoon, the complainant communicated with A.G. via her Instagram account.
The complainant asked A.G. if she had marijuana he could purchase and the two agreed to meet
at 3833 9th St. S.E., Washington, D.C. later that evening so he could purchase marijuana from her
and take her to a car show near the Southern Avenue Metro Station, located at 1411 Southern Ave
S.E., Hillcrest Heights, MD.

        On September 17, 2020 at approximately 12:50 a.m. the complainant arrived at 3833 9th
St. S.E., Washington, D.C., parked on the street, and waited for A.G. A.G. messaged the
complainant and asked him to wait for her brother who would come out to talk to him. A short
time later, the suspect then approached the complainant’s vehicle tapped on the passenger side
window and told the complainant to open the door. The complainant unlocked the door, and the
suspect then entered the complainant’s vehicle front passenger seat.

        The suspect began asking the complainant whether he was there to visit “his sister,” and if
the complainant knew how old she was. As the complainant tried to explain his presence there, the
suspect pulled a silver handgun from his waistband, pointed it at the complainant and demanded
all his money. The complainant gave the suspect his wallet, begging the suspect not to shoot him.
After the suspect took all the money out of the wallet, roughly $216 U.S. currency, and all of the
change out of the car’s cupholders, the suspect said “I am gonna kill you” and “empty your
pockets.” Fearing being shot, the complainant offered to take the suspect to an ATM to get him
more money. The suspect asked how much money the complainant had, and the complainant
replied $3,000. The suspect said he needed $1,000.

        Then the complainant drove the suspect across the state line to Maryland to several
establishments with Automated Teller Machines (ATMs) to attempt to withdraw money. The
complainant and the suspect traveled to the following establishments:

   1. Bank of America ATM located at the Eastover Shopping Center at the intersection of
      Audrey Ln and Indian Head Hwy, Oxon Hill, MD;
   2. Bank of America ATM located at 6011 Oxon Hill Rd, Oxon Hill, MD;
   3. Marathon Gas Station Market Place located at 6211 Livingston Rd, Oxon Hill, MD;
   4. 7Eleven located at 6800 Livingston Rd, Oxon Hill, MD;
   5. 7Eleven located at 5622 St Barnabas Rd, Oxon Hill, MD;
   6. Citgo Gas Station located at 6104 Oxon Hill Rd, Oxon Hill, MD;
   7. Urban Market and Zip-In Gas Station located at 6100 Oxon Hill Rd, Oxon Hill, MD;
   8. 7Eleven located at 4508 St. Barnabas Rd, Temple Hills, MD.
        Case 1:20-mj-00197-GMH Document 1-1 Filed 10/05/20 Page 2 of 2




In total, the complainant was able to withdraw approximately $1,500.

        After the last ATM withdrawal at the 7Eleven at 4508 St. Barnabas Rd, the suspect told
the complainant to take him back to the location where the suspect got in the complainant’s car on
9th Street S.E. The complainant drove back across the state line into the District of Columbia. The
suspect had his weapon on his lap on as they returned to D.C., and the complainant feared for his
life. When they were driving northbound on 9th St S.E., near the intersection with Wahler Place
S.E., the complainant placed his vehicle in cruise control and jumped out of the car while it was
moving. The complainant escaped on foot and immediately called 911 for help.

        The entirety of the interaction in the vehicle between the complainant and the suspect was
caught on two dashboard cameras located inside the complainant’s vehicle. Additional
surveillance videos obtained from the 7Eleven located at 6800 Livingston Road, Oxon Hill, MD,
Urban Market and Zip-In Gas Station located at 6100 Oxon Hill Road, Oxon Hill, MD, and the
7Eleven located at 4508 St. Barnabas Road, Temple Hills, MD corroborate these events.

        The Metropolitan Police Department (hereinafter “MPD”) took still photos from the
surveillance videos from the car dashboard cameras and the stores visited in order to make BOLOs
(“Be On the Look Out”) and press releases seeking to identify the suspect. These photos were
distributed to law enforcement partners, as well as to the public over Twitter and YouTube. On
September 23, 2020, an anonymous caller placed a call to MPD, stating that the caller was a
probation officer and the suspect in the BOLO was a probationer. The caller identified the suspect
as Kareem Davis, and provided a date of birth and address. The information provided by the caller
was verified through the Court Supervision and Offender Services Agency (“CSOSA”) and law
enforcement databases, including the current address, which is in the same block as the initial
events of this kidnapping.

       On October 1, 2020, MPD generated a nine-photo array for the complainant to view.
Kareem Davis’s photo was placed in position number five within the nine-photo array. After
reviewing the array for approximately two minutes, the complainant pointed at photo number five
and said “it’s number five for sure” and “it’s definitely his face.”

       Finally, the suspect’s image on the dashboard videos is consistent with the known
photographs of Kareem Davis.



                                             ____________________________________
                                             SPECIAL AGENT STEWART A. CURCIO
                                             FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 5th day of October, 2020.
                                                                       2020.10.05
                                                                       14:43:13 -04'00'
                                                     ___________________________________
                                                     G. MICHAEL HARVEY
                                                     U.S. MAGISTRATE JUDGE
